PER CURIAM.
We have considered the applicability of the Supreme Court’s recent holding in Estelle v. Smith, — U.S. -, 101 S.Ct. 1866, 68 L.Ed.2d 359 (1981), to the proceedings below. We conclude that the error if any, in admitting a psychiatrist’s report and a transcript of a competency hearing into evidence at the sentencing phase of defendant’s trial was harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); Palmes v. State, 397 So.2d 648 (Fla.1981). Accordingly, the judgment is
AFFIRMED.
DOWNEY, MOORE and HURLEY, JJ., concur.